Name: Commission Regulation (EEC) No 421/87 of 11 February 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 87 Official Journal of the European Communities No L 42/29 COMMISSION REGULATION (EEC) No 421/87 of 11 February 1987 fixing the amount of the subsidy on oil seeds subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2923/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas- the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 (9), as last amended by Regulation (EEC) No 371 /87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed will, however, be confirmed or replaced as from 12 February 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape and for August will be confirmed or replaced as from 12 February 1987 to take into where appropriate, the effects of the - application of the system of maximum guaranteed quanti ­ ties for colza and rape seed. Article 2 This Regulation shall enter into force on 12 February 1987. ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p . 8 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 272, 24 . 9 . 1986, p . 18 . Is) OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 146, 31 . 5 . 1986, p . 25. f) OJ No L 133, 21 . 5 . 1986, p . 12. (8) OJ No L 133, 21 . 5 . 1986, p . 14. 0 OJ No L 349, 11 . 12. 1986, p . 34. I0) OJ No L 35, 6 . 2. 1987, p . 21 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . No L 42/30 Official Journal of the European Communities 12. 2 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1987. For the Commission Frans ANDRIESSEN Vice-President 12. 2. 87 Official Journal of the European Communities No L 42/31 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU) : \ \ \  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,457 36,876 37,016 36,861 36,706 32,506 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ l (DM) 87,83 88,84 89,21 88,93 88,58 78,84  Netherlands (Fl) 98,97 100,10 100,50 100,19 99,79 88,79  BLEU (Bfrs/Lfrs) 1 702,84 1 722,45 1 728,84 1 720,97 1 713,63 1 512,54  France (FF) 250,14 253,07 253,61 252,01 250,80 221,41  Denmark (Dkr) 307,51 311,06 312,15 310,78 309,41 273,18  Ireland ( £ Irl) 27,460 27,781 27,859 27,588 27,453 24,064  United Kingdom ( £) 20,188 20,435 20,449 20,320 20,191 17,403  Italy (Lit) 54 720 55 355 55 424 55 279 55 024 48 321  Greece (Dr) 3 566,50 3 591,96 3 565,33 3 526,37 3 499,41 2920,57 (b) Seed harvested in Spain and I li processed :  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 4 284,54 4 344,29 4 358,48 4 307,55 4 281,94 3 660,73 (c) Seed harvested in Portugal and IlIl l processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 180,82 5 238,01 5 220,51 5 183,11 5 154,85 4 470,86 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 42/32 Official Journal of the European Communities 12. 2. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU) : I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 37,707 38,126 38,266 38,111 37,956 33,756 2. Final aids : l \ I (a) Seed harvested and processed in : \ I  Federal Republic of Germany (DM) 90,82 91,82 92,19 91,92 91,56 81,83  Netherlands (Fl) 102,33 103,46 103,87 103,55 103,15 92,15  BLEU (Bfrs/Lfrs) 1 761,44 1 781,04 1 787,44 1 779,57 1 772,23 1 571,14  France (FF) 259,02 261,94 262,49 260,89 259,68 230,29  Denmark (Dkr) 318,19 321,74 322,83 321,46 320,09 283,86  Ireland ( £ Irl) 28,439 28,760 28,838 28,567 28,431 25,042  United Kingdom ( £) 20,972 21,219 21,233 21,104 20,975 18,187  Italy (Lit) 56 644 57 279 57 348 57 203 56 948 50 245  Greece (Dr) 3 712,35 3 737,81 3 711,18 3 672,22 3 645,25 3 066,41 (b) Seed harvested in Spain and processed : *  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4 466,79 4 526,54 4 540,73 4 489,80 4 464,19 3 842,98 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 370,59 5 427,78 5 410,28 5 372,88 5 344,62 4 660,63 ( i ) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 12. 2. 87 Official Journal of the European Communities No L 42/33 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) :  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,790 42,381 42,381 42,381 42,381 2. Final aids : I \ (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 100,80 102,21 102,23 102,33 102,33  Netherlands (Fl) 113,58 115,17 ' 115,17 115,28 115,28  BLEU (Bfrs/Lfrs) 1 951,12 1 978,82 1 978,82 1 978,17 1 978,17  France (FF) 285,54 289,74 289,48 289,00 289,00  Denmark (Dkr) 351,96 357,01 357,01 357,01 357,01  Ireland ( £ Irl) 31,330 31,793 31,790 31,622 31,622  United Kingdom ( £) 22,774 23,145 23,145 23,145 23,145  Italy (Lit) 62 534 63 442 63 307 63 444 63 444  Greece (Dr) 3 993,80 4 038,09 4 008,87 3 993,97 3 993,97 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 3 965,44 4 051,61 4 051,61 4 020,15 4 020,15 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 545,45 6 632,50 6 595,39 6 583,67 6 583,67  in another Member State (Esc) 6 333,05 6 417,27 6 381,37 6 370,04 6 370,04 3 . Compensatory aids :  in Spain (Pta) 3 914,22 4 002,51 4 005,49 3 974,03 3 974,03  in Portugal (Esc) 6 301,41 6 386,95 6 352,88 6 341,55 6 341,55 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,063080 2,057860 2,052200 2,046920 2,046920 2,031820 Fl 2,329480 2,325960 2,322130 2,317870 2,317870 2,307310 Bfrs/Lfrs 42,689800 42,716300 42,740100 42,753800 42,753800 42,800400 FF 6,870840 6,878010 6,886960 6,895990 6,895990 6,924440 Dkr 7,798250 7,819080 7,840950 7,858340 7,858340 7,921110 £ Irl 0,773583 0,777630 0,781940 0,786337 0,786337 0,795772 £ 0,741980 0,744051 0,746320 0,748512 0,748512 0,754757 Lit 1 466,61 1 470,21 1 474,13 1 478,29 1 478,29 1 488,23 Dr 150,95600 152,91900 154,91600 156,86600 156,86600 163,14400 Esc 159,74300 161,28200 162,69300 163,69900 163,69900 167,06200 Pta 145,33100 145,92800 146,54900 147,16500 147,16500 148,96100